Mr. Justice Graves delivered the opinion of the court. 3. Appeal and error, § 1565*—when modification of instruction not prejudicial error. In an action to recover commissions claimed on a sale of real estate, modification of an instruction offered by plaintiffs by adding the words “and sale” after the word “purchaser” in the clause “and that their services were instrumental in securing a purchaser and sale,” held to be insignificant and not prejudicial. 4. Appeal and error, § 1526*—when instructions not reversibly erroneous. Instructions, even if wrong, held not reversibly erroneous where the verdict and judgment thoroughly comported with the manifest justice of the case.